Case 5:20-cv-00733-PD Document 22 Filed 09/03/21 Page 1 of 1 Page ID #:493



 1
                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
      BARRY E.,
12                                                          Case No. 5:20-cv-00733-PD
13                            Plaintiff,
                                                            JUDGMENT
14                 v.

15    KILOLO KIJAKAZI,
      Acting Commissioner of Social
16
      Security,
17
                             Defendant.1
18
19          In accordance with the Order Affirming Agency Decision filed herewith,
20   IT IS HEREBY ADJUDGED that the decision of the Commissioner of the
21   Social Security Administration is affirmed and this action is dismissed with
22   prejudice.
23
      DATED: September 03, 2021                     HON. PATRICIA DONAHUE
24                                                  UNITED STATES MAGISTRATE JUDGE

25
26          1
               Plaintiff’s name is partially redacted in accordance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
27   Management of the Judicial Conference of the United States. Kilolo Kijakazi, the Acting
     Commissioner of the Social Security Administration, is hereby substituted in as the Defendant
28   pursuant to Rule 25(d).
